THEAYX-ORNEY               GENERAL
                        OFTEXAS
                       AUSTINS~.TEXAR


                          September 25, 1959

Hon. E. E. Coons           Opinion No. WW-709
County Attorney
Sherman County             Re:    Proper disposition of
Stratford, Texas                  unclaimed real estate
                                  within six months after
                                  the settlement of the
                                  final account of an
Dear Mr. Coons:                   administrator.
         We quote the following excerpt from your letter
requesting that we advise you on the above captioned matter:
     "Administration on the Estate of R. F. Frei,
     Deceased, has been pending in the County Court of
     Sherman County. Texas, since April 9, 1956. Mr.
     Frei died intestate and we have been unable to
     locate any~heirs. His estate consisted of 800
     acres of land in Sherman County on 640 of which
     minerals had been reserved on one-half, and cer-
     tain personal property. The debts have been paid
     and the Federal Estate Tax has been paid and the
     estate is nearly ready to close. W. T. Crabtree
     whose address is Texhoma, Texas, is administrator
     of the estate and is about ready to file his final
     account."
         You state that there are no known heirs and that in
all probability there will.be no one to claim the land or
money remaining on hand. You are not concerned about the
disposition of any money which may remain or with the admin-
istrator's authority to dispose of personal property, under
proper court order, being of the opinion that Section 427 of
the Probate Code is applicable. We are in accord with this
conclusion. However, you request that we advise you as to
whether under said section the administrator under proper
court order would be authorized to sell the real property~and
dispose of the proceeds in accordance with the applicable
sections of Chapter X of the Probate Code.
         Section 427 of the Probate Code reads as follows:
         "If any person entitled to a portion of an
     estate, except a resident minor without a guard-
     ian, shall not demand his portion from the
Hon. E. E. Coons, Page 2                     (Opinion No. WW-709)



     executor or administrator within six months
     after an order of court approving the report of
     commissioners of partition, or within six months
     after the settlement of the final account of an
     executor or administrator, as the case may be,
     the court by written order shall require the ex-
     ecutor or administrator to pay so much of said
     uortion as is in monev to the State Treasurer:
     and such nortion as is in other property he shall
     order the executor or administrator to---
                                            sell on
     such terms as the court thinks best, and, when
     the proceeds of such sale are collected, the
     court shall order the same to be paid to the
     State Treasurer, in all such cases allowing the
     executor or administrator reasonable compensation
     for his services." (Emphasis supplied.)
         We think that the portion of Section 427 pertaining
to court orders requiring an administrator to sell on such
terms as the court thinks best "other property" comprises all
kinds of property, real as well as personal; and that when
such sale has been duly~ordered in the instant case, the
administrator will then properly proceed, pursuant to further
court order, to oav the oroceeds of the sale to the State
Treasurer who will-deposit such proceeds in his Settlement of
Estates Fund. See -on     v. Lockhart, 131 Tex. 175, 114 S.W.
2d 216 (1938) and Att'y. Gen. Op. o-3033.
                        SUMMARY
             Pursuant to proper court orders within
        six months after the settlement of his final
        account, an administrator should sell un-
        claimed real property and transmit the pro-
        ceeds of such sale to the State Treasurer.
        Sees. 427, 430, Probate Code, V.A.C.S.
                                  Very truly yours,
                                  WILL WILSON
APPROVED:
OPINION COMMITTEE:
Geo. P. Blackburn, Chairman
Wm. T. Blackburn
Marvin R. Sentell
Wm. D. Armstrong                  MMP: bet

REVIEWED FOR THE ATTORNEY GENERAL:
By: W. V. Geppert